Citation Nr: 1702780	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  09-35 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.   Entitlement to a higher initial rating for cervical intervertebral disc syndrome (IVDS) with cervical strain (previously cervicalgia), evaluated as non-compensable from June 6, 2008 to January 23, 2009, and as 10 percent disabling thereafter (cervical spine disability).

2.   Entitlement to a higher initial rating for radiculopathy of the right upper extremity associated with cervical IVDS, evaluated as 50 percent disabling from October 17, 2011 to September 5, 2013, and as 20 percent disabling thereafter (right upper extremity disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 2002 to June 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO, in pertinent part, granted service connection for a cervical spine disability and assigned an initial noncompensable disability rating, effective June 6, 2008.  Jurisdiction of the claims file is currently with the RO in Roanoke, Virginia.

A November 2013 rating decision, in pertinent part, granted service connection for radiculopathy of the right upper extremity and assigned an initial 50 percent rating effective October 17, 2011 with a 20 percent rating assigned from September 6, 2013. 

In April 2014, the Veteran testified during a hearing before the undersigned.  A transcript of the hearing is of record.

In January 2016, the Board remanded the Veteran's appeal for further development.  


FINDINGS OF FACT

1.   The Veteran's cervical spine disability has been manifested by painful motion since the effective date of service connection.

2.   Prior to April 29, 2014, the evidence established that the Veteran had forward flexion of the cervical spine greater than 30 degrees; combined range of motion of the cervical spine greater than 170 degrees.  The Veteran did not experience muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

3.   The Veteran has not had incapacitating episodes.

4.   As of April 29, 2014, the Veteran had locking of the cervical spine during flare-ups.

5. Prior to September 6, 2013, the Veteran experienced severe incomplete paralysis of the lower radicular group as a neurological manifestation of her neck disability.

6.   From September 6, 2013 to November 2, 2015, the Veteran experienced moderate right upper extremity radiculopathy.

7.   Since November 3, 2015, the Veteran has had mild right upper extremity radiculopathy.  


CONCLUSIONS OF LAW

1.   The criteria for a 10 percent rating for the Veteran's service-connected cervical spine disability were met from June 6, 2008 to April 28, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5003-5237 (2016).

2.   The criteria for a 30 percent rating for the Veteran's service-connected cervical spine disability have been met since April 29, 2016.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5003-5237.

3. 
4.   The criteria for a rating in excess of 50 percent from October 17, 2011 to September 5, 2013, for right upper extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 8512 (2016).

5.   The criteria for a rating of 40 percent for right upper extremity radiculopathy, from September 6, 2013 to November 2, 2015, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 8512 (2016).

6.   The criteria for a rating in excess of 20 percent since November 3, 2015, for right upper extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 8512 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duty to Notify and Assist

VA has a duty to notify the Veteran of information and evidence necessary to substantiate the claim, information and evidence that VA would seek to provide, and information and evidence that the he was expected to provide. 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  VA must also inform the Veteran of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). However, as the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection, no further notice is needed under VCAA.  In this regard, the Board notes that Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations which, taken together, fully address the criteria for deciding these claims.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

Subsequent to the Veteran's last VA examination for her neck in November 2015, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Here, that testing was not performed; however, the Board finds that a remand to satisfy the requirements of Correia is not warranted as the Board is granting the Veteran a compensable rating for her cervical spine disability throughout the appeal period.  See Vilifranc v. McDonald, No. 15-0904 (Decided January 5, 2017).

The Court has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2016) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified and there was a discussion regarding evidence needed to substantiate the claims. 

The Board remanded the appeal so that treatment records from the Colorado Springs CBOS from June 2008 to November 2011 could be obtained.  The Board also directed that an addendum opinion be obtained to determine whether there was any additional functional limitation, in terms of the degree of additional limitation, due to flare-ups or pain on movement of the Veteran's cervical spine.  A review of the record reveals that the RO attempted to obtain the outstanding treatment records and an addendum opinion was obtained in April 2016.  Thus, there has been substantial compliance with the Board's January 2016 remand directives and this appeal is properly before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Based on the above, the Board finds that the VA's duty to notify and assist has been met.

II.   Initial Ratings

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

In the case of initial ratings, separate compensable rating may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  Fenderson v. West, 12Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

By an August 2008 rating decision, the Veteran was granted service connection for cervicalgia (claimed as cervical condition) with an evaluation of 0 percent effective June 6, 2008.  The Veteran was rated under Diagnostic Code 5237.  In July 2009 the cervical spine rating was increased to 10 percent from January 24, 2009 due to evidence of muscle spasms not resulting in abnormal gait or abnormal spinal contour.  The Veteran is currently rated at 10 percent for her cervical spine disability under Diagnostic Code 5243. 

VA regulations provide that spine disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever would result in a higher rating.  38 C.F.R. § 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome Based (IVDS) on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during a 12 month period; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during a 12 month period; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during a 12 month period; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks during a 12 month period. 38 C.F.R. § 4.71a.

An incapacitating episode is defined by regulation as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides a 10 percent disability rating when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; when the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, when there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; when the combined range of motion of the cervical spine is not greater than 170 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned when forward flexion of the cervical spine is 15 degrees or less; or when there is favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned when there is unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Additionally, the regulations direct that any neurologic impairment should be rated separately and then combined with the orthopedic rating.  Id.  

The evidence in this case consists of private treatment records; VA outpatient treatment records; VA examination reports from May 2008, September 2013, and November 2015; and the Veteran's statements and testimony.  An addendum opinion medical opinion was obtained in April 2016.

Service treatment records from February 2008 indicate that the Veteran had forward flexion of the cervical spine from 0 to 32 degrees and extension from 0 to 38 degrees.  An MRI of the cervical spine revealed that there was normal anatomic alignment of the vertebral bodies without evidence of subluxation.  The vertebral body heights were well maintained and the marrow signal was normal.  The intervertebral disc heights were well maintained and they were of normal signal.  There was no evidence of herniated disk and the impression was normal cervical spine.

Treatment records from March 2008 indicate that the Veteran's neck pain was continuous.  She was receiving physical therapy and received an injection in her neck from the anterior which relieved some pain.  Bilateral neck pain with right side worse than left was noted.  The pain extended into the shoulder, increased by head movement, and was relieved by cold, heat, and massage.  Neck muscle tightness on both sides and muscle spasms in the neck were noted.

On VA examination in May 2008, the Veteran reported symptoms of stiffness, weakness, numbness, and pain.  She reported the symptoms were intermittent, occurring three times a day, aching, cramping, and sharp with a severity of 10/10, which was elicited by physical activity and relieved by rest and medication.  She reported she sometimes experienced severe pain in the neck and described her functional impairment as "can't turn neck and sometimes have severe pain."  Examination of the cervical spine revealed no evidence of radiation, pain on movement, muscle spasm or tenderness.  No fixed position was identified and range of motion was within normal limits.  The examiner stated that pain, weakness, lack of endurance, fatigue or incoordination did not impact further on the range of motion after repetitive use.

Outpatient treatment records from July 2008 indicate that there was mild multilevel anterolisthesis, with flexion, with the following approximate measurements: 1 mm at C2-C3, 1.3 mm at C3-4, and 2mm at C4-C5.  Treatment records note mild multilevel retrolisthesis with extension, with approximate measures of 1.1 at C3-C4, 1.9 mm at C4-5, and 1.2 mm at C5-C6.

In January 2009, the Veteran reported that she was unable to move her neck to the right and was only able to move it to the left slightly.  VA treatment records from January 2009 noted muscle spasms.  The examiner suggested that moist heat should be applied to the area and advised the Veteran that if the muscle spasms continued, muscle relaxants or trigger point injections would be considered.  

VA treatment records from October 2009 document that the Veteran was in a car accident and was taken the emergency room because of sternum and posterior neck pain.  She was released after negative x-rays.

VA treatment records from March 2010 indicate that the Veteran received a cervical spine MRI.  The impression was unremarkable cervical spine.

VA treatment records from August 2010 document that the Veteran was doing yard work when she developed left neck/trapezius pain.  She was taking Motrin for pain and was stretching and using ice and heat.  She reported 6/10 pain.  There was no visible or palpable deformity of the cervical spine.  The area of maximum discomfort was the left paracervical and upper left parathoracic musculature.  There was no tenderness to palpation of spinous processes at that level.

VA treatment records document that the Veteran had surgery on her cervical spine C4-C6 in April 2012.  Prior to surgery, the appearance of the Veteran's neck was normal.  There was mild tenderness of the posterior erector spinae muscles and trapezium.  The Veteran had full range of motion.

VA treatment records from December 2012 document that the Veteran had a herniated disk at C-5 and C-6.

The Veteran was afforded a VA examination for her cervical spine in September 2013.  Diagnoses of cervical intervertebral disc syndrome (IVDS) and cervical strain were noted.  She reported that she experienced flare-ups which would start as stiffness in the shoulder and continue down the back.  Range of motion testing revealed flexion to 35 degrees with objective evidence of painful motion beginning at 35 degrees; extension to 35 degrees with painful motion beginning at 35 degrees; right lateral flexion to 20 degrees with painful motion beginning at 20 degrees; left flexion to 20 degrees with painful motion beginning at 20 degrees; right lateral rotation to 20 degrees with painful motion beginning at 20 degrees; and left lateral rotation to 60 degrees with painful motion beginning at 60 degrees.  On repetitive use testing, post-test forward flexion ended at 35 degrees; extension ended at 35 degrees; right lateral flexion ended at 35 degrees; left lateral flexion ended at 34 degrees; right lateral rotation ended at 70 degrees; and post-test left lateral rotation ended at 70 degrees.  

The Veteran did not have any additional limitation in range of motion of the cervical spine following repetitive-use testing; however, pain on movement was noted.  There was no localized tenderness or pain to palpation nor was there any guarding or muscle spasm of the cervical spine.  IVDS of the cervical spine was noted but the Veteran did not experience any incapacitating episodes over the previous 12 months due to IVDS.  The examiner noted that the Veteran's gait and posture were within normal limits.  He stated that there were contributing factors of pain, weakness, fatigability and/or incoordination and there was additional limitation of functional ability of the cervical spine during flare-ups or repeated use over time.  The examiner opined that the degree of range of motion loss during flare-ups could not be estimated without resort to mere speculation.  He stated that the Veteran's diagnosis of cervicalgia had changed and that cervical IVDS was a progression of the previous diagnosis. 

A radiology interpretation report from September 2013 indicates that the Veteran's head was side bent to the right.  There was no acute fracture or dislocation and no spondylolisthesis or spondylosis.  Soft tissues were normal and intervertebral disc spaces were preserved.  Vertebral endplates were normal and the odontoid process and the lateral masses of C1 and C2 were normal.

At her hearing, the Veteran testified that she had experienced pain on motion, ever since an in-service neck injury.  

On VA examination in November 2015, the Veteran reported flare-ups which consisted of her neck being tender to the touch and "locking up".  She reported that this made her feel unsafe driving due to the trouble she had rotating her neck.  She reported the flare-ups would last for 24 hours.  Range of motion testing was abnormal.  Specifically, the Veteran had forward flexion from 0 to 45 degrees; extension from 0 to 40 degrees; right lateral flexion from 0 to 40 degrees; left lateral flexion from 0 to 45 degrees; right lateral rotation from 0 to 60 degrees; and left lateral rotation from 0 to 80 degrees.  The examiner reported that the Veteran experienced intermittent trouble driving due to poor neck rotation to the right and pain was noted on examination.  

The Veteran experienced pain on motion during forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  Evidence of pain with weight bearing was noted.  There was no objective evidence of localized tenderness or pain on palpation of the joint.  She was able to perform repetitive use testing without additional loss of function or range of motion after three repetitions.  The examiner opined that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time and that pain, weakness, fatigability, or incoordination does not significantly limit functional ability with repeated use over a period of time.  

The Veteran was not examined during a flare-up and the examiner opined that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner additionally opined that pain, weakness, fatigability, or incoordination does not significantly limit functional ability with flare-ups.  No guarding or muscle spasm was noted on examination.  Muscle strength and reflex testing was normal.  The examiner stated that while speaking, the Veteran was able to move her head freely and constantly with lateral flexion and nodding through the interview without objective pain.  On formal testing, however, her neck movements suddenly became stiff and tentative and less mobile.  

The examiner found that the Veteran did not have arthritis of the cervical spine.  The impression was straightening of the normal expected cervical lordosis with normal atlantodens interval.  Prevertebral soft tissues were unremarkable and there were no significant degenerative changes in the cervical spine.  He indicated that the X-ray was not done in flexion/extension but did not show disc disease or degenerative joint disease. 

An addendum opinion was obtained in April 2016.  The examiner found that pain significantly limited the Veteran's functional ability with flare-ups.  During flare-ups pain limited forward flexion to 50 degrees; extension was limited to 40 degrees; right lateral flexion was limited to 45 degrees, right lateral rotation was limited to 40 degrees; and left lateral rotation was limited to 80 degrees. 

Analysis Prior to January 24, 2009

Based on the above evidence, the Board finds that prior to January 24, 2009; the Veteran is entitled to a 10 percent rating for her cervical spine condition.  Specifically, although the Veteran's range of motion was noted to be normal on VA examination prior to exiting service, VA treatment records document that the Veteran had muscle spasms of the cervical spine less than six months after service.  Compare March 2008 Service Treatment Records and January 2009 VA Treatment Records.  This would seem to suggest that the Veteran experienced muscle spasms during the relevant appeal period.  Additionally, the Veteran asserted at her April 2014 that she has experienced painful motion in her neck since service.  She reported that when she was granted 10 percent in 2009, she was still experiencing the same symptoms that she was before she got out of service.  See April 2014 BVA Hearing Transcript, pg. 5.  VA treatment records note that the Veteran had lower cervical tenderness at midline and while she had good range of motion, she had tenderness to anterior flexion and extension.  See VA Treatment Records September 2008 and December 2008. 

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted based on painful motion beginning the date of service connection.

The Veteran's range of motion was noted to be normal and the Veteran has not been found to have incapacitating episodes.  Accordingly, no more than a 10 percent rating is warranted prior to January 24, 2009. 

The Board has considered the Veteran's competent reports of pain in her neck.  Indeed, the Veteran's VA treatment records are replete with complaints of a painful neck; however, the Board finds that the objective medical evidence does not establish that her neck was so functionally limited by pain as to support a rating in excess of 10 percent.  

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.40  and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Specifically at the Veteran's May 2008 VA examination, the examiner performed repetitive motion testing, and specifically found that pain, weakness, lack of endurance, fatigue or incoordination did not impact further on the range of motion after repetitive use.  The Board acknowledges the Veteran's statements that her functional impairment was that she couldn't "turn [her] neck and sometimes [had] severe pain."  However, objective testing has not demonstrated such limitation to warrant a rating in excess of 10 percent.  Additionally, it is in part a result of this pain that she receives the compensable rating for her cervical spine, as the General Rating Formula applies with or without symptoms such as pain.  Therefore, as discussed, the DeLuca considerations were specifically contemplated in the rating criteria above and do not constitute a basis for a rating in excess of 10 percent prior to January 24, 2009.

Additionally, entitlement to an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted as incapacitating episodes have not been demonstrated.

The regulations also provide that any neurologic impairment (to the extent such is found to exist) should be rated separately and then combined with the orthopedic rating.  The Board will discuss the Veteran's right upper extremity radiculopathy separately below.  However, the evidence does not establish that the Veteran has any other separate neurologic disability as a result of her service-connected neck disability. 

Since January 24, 2009

As noted above, since January 23, 2009, the Veteran's service-connected cervical spine disability has been rated as 10 percent disabling.  The disability was evaluated under 5237, as muscle spasms were demonstrated.  Since June 1, 2012, the Veteran has been evaluated under 5243 for intervertebral disc syndrome with cervical strain.  

Here, there is no evidence prior to April 29, 2015; that forward flexion of the cervical spine was limited to between 15 and 30 degrees, or that the combined range of motion was limited to 170 degrees or less.  Specifically, on VA examination in September 2013, range of motion testing revealed flexion to 35 degrees with objective evidence of painful motion beginning at 35 degrees; extension was to 35 degrees with painful motion beginning at 35 degrees; right lateral flexion ended at 20 degrees with painful motion beginning at 20 degrees; left flexion ended at 20 degrees with painful motion beginning at 20 degrees; right lateral rotation ended at 20 degrees with painful motion beginning at 20 degrees; and left lateral rotation ended at 60 degrees with painful motion beginning at 60 degrees.  On repetitive use testing, post-test forward flexion ended at 35 degrees; extension ended at 35 degrees; right lateral flexion ended at 35 degrees; left lateral flexion ended at 34 degrees; right lateral rotation ended at 70 degrees; and post-test left lateral rotation ended at 70 degrees.  

The Veteran did not have any additional limitation in range of motion of the cervical spine following repetitive-use testing.  The Veteran's combined range of motion was 190 degrees.  Additionally, on her most recent VA examination in November 2015, the Veteran' forward flexion was not shown to be greater than 15 degrees but not greater than 30 degrees.  The Veteran had forward flexion to 45 degrees.  The examiner indicated that the Veteran did experience pain on motion during forward flexion and an April 2016 addendum opinion indicates that pain limited her forward flexion to 50 degrees.  The Veteran's combined range of motion was 310 degrees and thus a 20 percent rating based on the combined range of motion of the cervical spine not greater than 170 degrees would not be warranted. 

At her hearing, the Veteran mentioned unspecified limitation of motion, but did not report locking.

As noted above, the Veteran did experience muscle spasms, as evidenced in January 2009 VA treatment records; however, those muscle spasms were not severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus a 20 percent rating would not be warranted.

At the 2015 examination, the Veteran first reported that her neck locked during flare-ups.  The examiner appears to have found this to be one of the manifestations of the neck disability during such episodes; and did not find that the disability as shown on the examination was inconsistent with these reports.  Although the examiner subsequently reported a greater range of motion during flare-ups; she did not comment on the reports of locking.  The evidence is in equipoise as to whether the Veteran has locking during flare-ups.  Such locking would equate to ankylosis of the cervical spine and warrant a 30 percent rating.

The locking obviously began at some point prior to the 2015 examination.  It was not reported at the hearing; hence, the Board will grant the 30 percent rating, effective the day after the hearing-April 29, 2014.

The Board has also considered entitlement to an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, but the evidence does not demonstrate that the Veteran had an incapacitating episode during this period.  The Veteran does have associated objective neurologic abnormalities due to her cervical spine, but these have already been assigned separate evaluations, and will be addressed below.  The Veteran is already in receipt of the 10 percent rating assignable under Diagnostic Code 5243 for intervertebral disc syndrome with cervical strain, and a 20 percent rating is not appropriate without incapacitating exacerbations.  Thus, entitlement to a rating in excess of 10 percent for a cervical spine disability since January 24, 2009, is not warranted.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5242, 5243. 

Right Upper Extremity Radiculopathy Prior to September 6, 2013

The Veteran's radiculopathy of the right arm is evaluated under the rating code for paralysis of the lower radicular group.  Under Diagnostic Code 8512, mild incomplete paralysis of the lower radicular group is assigned a 20 percent rating for either extremity.  Moderate incomplete paralysis merits a 40 percent rating for the major extremity and a 30 percent rating for the minor extremity.  Severe incomplete paralysis merits a 50 percent rating for the major extremity and a 40 percent rating for the minor extremity.  Complete paralysis merits a 70 percent rating for the major extremity and a 60 percent rating for the minor extremity.  38 C.F.R. § 4.124a, DC 8512.

This rating code does not contain provisions for a zero percent evaluation. In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31. 

The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less that the type pictured for complete paralysis, whether due to varied level of the nerve lesion or partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a. 

Private treatment records from October 2011 indicate that the Veteran presented with increasing loss in sensation and strength of the right arm for a week.  Physical examination revealed decreased sensation, strength and reflexes of the right upper extremity.  Decreased neck flexion and extension strength was also noted.  The Veteran was then referred to neurosurgery.  

Private treatment records from November 2011 document that the Veteran complained of persistent and significant neck complaints with radiation over the right arm into fingers D1 and D2 with accompanying hypoesthesia.  The examiner indicated that multiple infiltrations led to no long-term improvement in the complaints until a radiofrequency denervation of facets joints C5-C6 and C6-C7 was conducted in 2009.  After that, the Veteran was free of complaints until the beginning of October 2011 at which time, the same specific symptoms occurred.  

Here, prior to September 6, 2013, the Veteran demonstrated severe incomplete paralysis of her major joint.  Specifically, the Veteran demonstrated decreased sensation, strength, and reflexes of the upper right extremity.  As these findings were more than sensory, a 50 percent rating is warranted.  A higher rating is not warranted; however, as complete paralysis has not been shown.  Indeed, the Veteran herself has not asserted that she had complete paralysis of her upper right extremity at any time during the appeal period.

Thus, the Board finds that the Veteran's symptoms, prior to September 6, 2013, more nearly approximate those of severe incomplete paralysis, which is evaluated as 50 percent disabling.  38 C.F.R. § 4.124a, Code 8512. 

Since September 6, 2013

On VA examination in September 2013, the Veteran had decreased sensation in the right inner/outer forearm as well as the hands/fingers.  The examiner indicated that the Veteran had radiculopathy and that she experienced moderate constant pain in the right upper extremity, moderate intermittent pain, moderate paresthesias and/or dysesthesias and moderate numbness.  The examiner indicated that the C8/T1 nerve roots were involved and that the Veteran's right side radiculopathy was moderate.  

On VA examination in November 2015, a diagnosis of bilateral medial branch C4-6 with residual pain and mild sensory radiculopathy, right C7-8 was noted.  The Veteran reported that since 2012, her neck still got stiff and she still had right upper extremity pain intermittently, located on the outside of the upper arm and to the medial forearm to the third, fourth, and fifth digits.  She reported paresthesias and numbness in the same location occurring 4-5 times a week, lasting for 10-12 hours at a time.  She reported that on examination, her neck pain was located in the posterior low cervical spine with radiation over the back of the shoulder and down into the arm.  The pain was present 4-5 times a week lasting 10-12 hours on average and was made worse with lifting, turning her head, bending her neck, sleeping in one position and driving.  It was made better by ice and stretching.  

She rated her pain was 7/10 in severity when it would occur.  On examination, muscle strength and reflex testing was normal.  The Veteran had mild intermittent pain, mild paresthesias and/or dysesthesias and mild numbness in the right upper extremity.  The examiner opined that the severity of the Veteran's right upper extremity radiculopathy is mild.  The examiner stated that the current location of the right upper extremity intermittent pain, numbness and tingling is consistent with C7 and C8 nerve root impingement but there is no motor finding and severity is mild sensory.  

Updated VA treatment records dating from June 2005 to November 2015 have been obtained.  While the VA treatment records from after the Veteran completed her active duty service are replete with complaints of pain, numbness, and weakness in the right lower extremity, the VA treatment records do not document complaints of pain, numbness, or weakness in the right upper extremity.

Here, the Veteran's right upper extremity radiculopathy has been characterized as both moderate and mild.  Thus a staged rating is warranted.

Since September 6, 2013, the Veteran's right upper extremity radiculopathy has been characterized as moderate.  Her treatment records do not document symptoms of lessor or greater severity.  Indeed, the Veteran's VA treatment records since September 6, 2013 are silent as to any right upper extremity pain, numbness, or weakness.  Therefore, resolving all reasonable doubt in favor of the Veteran, a 40 percent rating for moderate right upper extremity radiculopathy from September 6, 2013 to November 3, 2015 is warranted.  A higher rating is not appropriate as the Veteran's symptoms were wholly sensory in nature and the Veteran has not demonstrated complete paralysis. 

From November 3, 2015, the Board finds that the evidence demonstrates that the 
Veteran's radiculopathy more nearly approximates mild incomplete paralysis, which warrants a 20 percent rating.  Specifically, on VA examination, the examiner noted that the Veteran does not experience any constant pain, experiences mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in her right upper extremity.  The examiner opined that the severity of the Veteran's radiculopathy is mild.  The Board affords this examination great probative weight.  As discussed above, VA treatment records do not document symptoms the severity of the Veteran's right upper extremity radiculopathy.  Additionally, the Veteran does not contend nor do her treatment records support that she experiences complete paralysis.  Therefore a higher rating is not warranted. 

The Board finds that the Veteran's symptoms, from November 3, 2015, more nearly approximate those of mild incomplete paralysis, which is evaluated as 20 percent disabling.  38 C.F.R. § 4.124a, Code 8512. 

Extraschedular

The Board also finds that the schedular rating criteria adequately describe the Veteran's symptoms and disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The disability is manifested by limitation of motion and associated functional factors, including pain; as well as neurologic impairment.  These manifestations are contemplated in the rating criteria discussed above.  Hence referral for consideration of an individual extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1). 

In this regard, the Board is aware of the decision of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), wherein the Court of Appeals for the Federal Circuit (Federal Circuit) held that the Board must consider the cumulative impact of all service-connected disabilities under consideration when assessing whether extraschedular consideration is considered.  Here, the Veteran does not allege, nor is there any indication that the combined rating is inadequate to compensate for the combined effects of the service connected disabilities.

Further, while there is evidence to suggest that the Veteran is current unemployed, the Board notes that a March 2016 private treatment record from the University of Colorado Hospital specifically states that the Veteran is cleared to work full-time without any restrictions.  Additionally, VA treatment records from February 2015 indicate that the goal was to get the Veteran back to teaching part-time, which the examiner found to be appropriate.  Thus, the Board finds that the record does not raise the question of entitlement to a total rating for compensation based on individual unemployability (TDIU).  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).





						CONTINUED ON NEXT PAGE
ORDER

Entitlement to an initial 10 percent rating, for a cervical spine disability is granted for the period from June 6, 2008 to January 23, 2009.

Entitlement to a rating in excess of 10 percent for a cervical spine disability prior to April 29, 2014 is denied.

Entitlement to a 30 percent rating for a cervical spine disability is granted, effective April 29, 2014.

Entitlement to a rating in excess of 50 percent for severe right upper extremity radiculopathy, prior to September 6, 2013, is denied.

Entitlement to a rating of 40 percent, but no more, for moderate right upper extremity radiculopathy from September 6, 2013 to November 3, 2015, is granted.

Entitlement to a rating in excess of 20 percent for mild right upper extremity radiculopathy, since November 3, 2015, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


